Citation Nr: 1716921	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  05-21 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for gout, to include as secondary to service-connected disabilities.

3.  Entitlement to a rating in excess of 10 percent for service-connected right knee arthritis with limitation of motion.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected instability of the right knee.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at law
ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2004, November 2010, and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In the August 2004 rating decision, the RO denied the Veteran's claim for a rating higher than 10 percent for his right knee disability, which, at the time, was described as degenerative joint disease (DJD), i.e., arthritis, postoperative/status post arthroscopy for incision and drainage of an abscess with small effusion and ganglion cyst.

In an April 2008 decision, the Board denied the Veteran's increased rating claim for the right knee disability, as well as several other pending claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).

During the pendency of that appeal to the Court, the RO issued a September 2008 decision denying the Veteran's claim for extension of a temporary 100 percent rating for his right knee disability beyond one month, under 38 C.F.R. § 4.30, because of treatment for a service-connected disability requiring convalescence.

In November 2009, the Court issued an Order granting a Joint Motion for Partial Remand (JMR), including as to the increased rating claim for the right knee disability, and returned the case to the Board.
In August 2010, the Board again denied a rating higher than 10 percent for the arthritic component of the right knee disability (i.e., the arthritis and associated limitation of motion).  However, the Board also granted a separate 10 percent rating, retroactive to August 31, 2005, based upon instability of the right knee.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); and VAOPGCPREC 9-98 (August 14, 1998) (allowing for this assignment of separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 and 5257, when, as here, the Veteran has both arthritis and instability of the same knee).  In a November 2010 decision, the RO implemented the Board's grant of the separate 10 percent rating for right knee instability, effective August 31, 2005.

The Veteran appealed the Board's August 2010 decision to the Court.  In a March 2012 memorandum decision, the Court vacated the Board's decision denying a rating higher than 10 percent for his right knee arthritis and denying an initial rating higher than 10 percent for his right knee instability.  The Court then remanded these claims to the Board for further proceedings consistent with the Court's memorandum decision.

In August 2011, the RO denied the Veteran's claims of entitlement to service connection for bilateral knee gout and for peripheral neuropathy of his left and right lower extremities.  The Veteran disagreed with the denials and perfected a timely appeal in May 2012.

In a February 2013 decision, the Board remanded the Veteran's claims of entitlement to higher ratings for right knee arthritis and instability, as well as his claims of entitlement to service connection for gout of the bilateral knees and peripheral neuropathy of the bilateral lower extremities to the AOJ.  The VA Appeals Management Center (AMC) continued the previous denials in a January 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board recognizes that the Veteran asserted entitlement to service connection for gout of the bilateral knees.  See, e.g., the Veteran's claim dated October 2010.  However, a review of the record demonstrates diagnoses of gout of the left ankle and left elbow.  See the VA treatment records dated September 2008, June 2011, and May 2016.  To this end, the Court has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issue on appeal has been restated accordingly.

The February 2013 Board decision also remanded the issue of entitlement to service connection for a low back disability.  In a January 2017 rating decision, service connection was granted for lumbar sprain and degenerative disc disease; a 10 percent rating was assigned from June 29, 2005 and a 40 percent from November 9, 2011.  To the Board's knowledge, the Veteran has not disagreed with that decision; that matter has accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claims on appeal.  The Board is cognizant that the Veteran's case has been pending for many years, but for the reasons below, a remand is required.  The Board regrets the additional delay.

Since the Veteran's right knee disability claims were last before the Board, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Critically, this type of joint testing was not accomplished during the Veteran's most recent VA examination February 2015; accordingly, further VA examination is warranted.  Hence, the AOJ should arrange for the Veteran to undergo VA examination of the right knee by an appropriate medical professional.

The Board has considered whether to separately adjudicate the matters of entitlement to a higher rating for instability of the right knee, as well as entitlement to a separate rating under Diagnostic Codes 5258 and/or 5259.  See 38 C.F.R. § 4.14; M21-1 part III, subpt. iv, ch. 4, sec. A.3.h (stating that the criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5258 and 5259 "contemplate instability").  However, given the potentially overlapping right knee symptoms, the issues of entitlement to higher ratings for right knee arthritis and right knee instability will be collectively remanded for further evidentiary development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

With respect to the claim of entitlement to service connection for peripheral neuropathy of the right and left lower extremities, VA treatment record dated September 2008 noted "[d]ermatitis with neuropathy due to surgeries and nerve impingement due to knee surgery and chronic low back pain."  A December 2009 VA treatment record noted that electromyogram (EMG) and nerve conduction studies (NCV) conducted in April 2009 documented no lumbosacral radiculopathy, but did show "[m]ixed predominantly demyelinating sensorimotor peripheral neuropathy."  Crucially, the Veteran has not been afforded a VA medical opinion as to the etiology of the claimed peripheral neuropathy of the bilateral lower extremities.  As such, this claim should be remanded in order for an examiner to address whether the Veteran's diagnosed peripheral neuropathy of the right and left lower extremities was incurred in his military service, or as secondary to a service-connected disability.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Similarly, as to the claim of entitlement to service connection for gout, the evidence of record documents diagnoses of gout of the left ankle and left elbow.  See, e.g., the VA treatment records dated in December 2007, September 2008, August 2010, and June 2010.  The Veteran has not been afforded a VA medical opinion as to the etiology of the diagnosed gout.  As such, this matter should be remanded in order to afford the Veteran a VA medical opinion as to the question of whether his diagnosed gout is due to his military service, or a secondary to a service-connected disability.  See Charles, supra; 38 C.F.R. § 3.159(c)(4) (2016).

The Board additionally notes that the record of the April 2009 VA EMG/NCV testing, referenced above, is not contained in the claims file.  As such, upon remand, the AOJ should obtain this record and associate it with the claims file.  Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete to include the April 2009 EMG/NCV testing referenced above, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since May 2016.  In addition, obtain the record of the April 2009 VA EMG/NCV study referenced above.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The Veteran should be afforded a VA examination in order to determine the extent of his service-connected right knee arthritis with limitation of motion, as well as right knee instability.  The examination should be conducted in accordance with the current disability benefits questionnaire, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).

In addition, the examiner should address the impact of the right knee disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

3.  Refer the VA claims file to a physician with appropriate expertise to provide an opinion as to the claimed peripheral neuropathy of the lower extremities and gout.  The physician is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any current peripheral neuropathy of the right and left lower extremities and gout had their onset in service, or are otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not that any current peripheral neuropathy of the right and left lower extremities and gout was caused by a service-connected disability, to include the low back disability as well as right and left knee disabilities?

(c) Is it at least as likely as not that the Veteran's current peripheral neuropathy of the lower extremity and gout are aggravated by a service-connected disability, to include the low back disability as well as right and left knee disabilities?

If the Veteran's current peripheral neuropathy of the right and left lower extremities and gout are aggravated by a service-connected disability, the physician should also indicate the extent of such aggravation by identifying the baseline level of disability.

The absence of evidence of treatment for a disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the physician decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his attorney should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

